UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 3964 DREYFUS GOVERNMENT CASH MANAGEMENT FUNDS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Government Cash Management October 31, 2012 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies32.9% of Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank 11/1/12 0.25 200,000,000 a 199,975,519 Federal Home Loan Bank: 11/1/12 0.22 50,000,000 a 50,026,987 11/1/12 0.22 72,175,000 a 72,197,004 11/1/12 0.23 100,000,000 a 99,982,415 11/1/12 0.30 669,000,000 a 668,660,923 11/2/12 0.12 339,000,000 338,998,870 11/7/12 0.13 24,400,000 24,399,471 11/9/12 0.13 20,000,000 19,999,422 11/14/12 0.13 50,000,000 49,997,653 11/23/12 0.16 54,500,000 54,501,018 11/23/12 0.17 22,000,000 22,000,411 11/28/12 0.16 183,000,000 183,001,594 11/29/12 0.16 224,285,000 224,290,473 11/30/12 0.13 145,100,000 145,085,389 1/25/13 0.09 144,000,000 a 144,000,000 2/6/13 0.21 200,000,000 199,968,401 2/8/13 0.19 119,500,000 119,492,545 2/8/13 0.21 30,500,000 30,496,708 3/1/13 0.19 111,350,000 111,352,983 3/27/13 0.16 58,000,000 57,963,540 4/3/13 0.16 32,000,000 31,978,920 4/17/13 0.17 119,720,000 119,625,587 4/19/13 0.17 55,600,000 55,555,628 4/24/13 0.17 250,000,000 249,794,583 5/3/13 0.20 10,000,000 9,995,855 5/8/13 0.23 250,000,000 250,000,000 5/14/13 0.17 64,010,000 64,067,172 5/16/13 0.20 20,000,000 20,010,976 5/21/13 0.20 65,000,000 65,008,139 5/21/13 0.20 41,940,000 41,947,463 5/21/13 0.25 250,000,000 249,971,405 5/24/13 0.20 27,700,000 27,698,899 Federal Home Loan Mortgage Corp.: 2/25/13 0.16 142,858,000 b 142,786,650 2/28/13 0.14 251,000,000 b 250,883,843 3/19/13 0.15 250,000,000 b 249,856,250 4/1/13 0.16 100,000,000 b 99,934,986 4/15/13 0.20 200,000,000 b 201,285,465 Federal National Mortgage Association: 11/1/12 0.39 601,485,000 a,b 601,477,589 2/27/13 0.16 300,000,000 b 299,847,583 3/20/13 0.16 48,379,000 b 48,349,113 4/3/13 0.16 99,750,000 b 99,684,290 4/17/13 0.17 45,000,000 b 44,964,513 Total U.S. Government Agencies (cost $6,041,116,235) U.S. Treasury Bills1.1% 3/28/13 (cost $199,899,958) 0.12 200,000,000 U.S. Treasury Notes21.3% 11/15/12 0.13 340,000,000 340,161,167 11/30/12 0.15 190,000,000 190,051,780 12/17/12 0.14 500,000,000 500,603,957 1/15/13 0.18 200,000,000 200,488,642 2/15/13 0.19 200,000,000 200,680,538 3/15/13 0.14 359,000,000 360,632,774 4/1/13 0.18 800,000,000 807,656,894 4/15/13 0.17 810,000,000 815,792,643 5/15/13 0.20 95,000,000 95,589,278 6/17/13 0.18 300,000,000 301,720,013 7/1/13 0.17 100,000,000 102,099,150 Total U.S. Treasury Notes (cost $3,915,476,836) Repurchase Agreements44.6% ABN AMRO Bank N.V. dated 10/31/12, due 11/1/12 in the amount of $872,006,056 (fully collateralized by $889,250,700 U.S. Treasury Notes, 0.25%, due 3/31/14, value $889,440,032) 0.25 872,000,000 872,000,000 Bank of Nova Scotia dated 10/31/12, due 11/1/12 in the amount of $630,005,775 (fully collateralized by $152,271,000 Federal Home Loan Bank, 0%-2.36%, due 12/21/12-9/6/22, value $153,669,702, $138,249,000 Federal Home Loan Mortgage Corp., 0%-2.38%, due 1/28/13-1/13/22, value $140,382,734 and $350,172,000 Federal National Mortgage Association, 0%-3.30%, due 1/30/13-8/27/32, value $348,554,088) 0.33 630,000,000 630,000,000 Barclays Capital, Inc. dated 10/31/12, due 11/1/12 in the amount of $379,003,158 (fully collateralized by $387,770,900 U.S. Treasury Notes, 0.25%, due 8/15/15, value $386,580,094) 0.30 379,000,000 379,000,000 BNP Paribas dated 10/31/12, due 11/1/12 in the amount of $250,001,944 (fully collateralized by $252,440,400 U.S. Treasury Notes, 0.63%-1%, due 8/31/16-8/31/17, value $255,000,074) 0.28 250,000,000 250,000,000 Credit Agricole CIB dated 10/31/12, due 11/1/12 in the amount of $775,005,167 (fully collateralized by $171,953,000 U.S. Treasury Inflation Protected Securities, 0.13%-1.63%, due 4/15/13-4/15/17, value $194,181,801 and$552,022,282 U.S. Treasury Notes, 0.63%-4.63%, due 12/31/12-5/15/18, value $596,318,207) 0.24 775,000,000 775,000,000 Credit Agricole CIB dated 10/31/12, due 11/1/12 in the amount of $800,005,778 (fully collateralized by $1,293,999,202 Federal Home Loan Mortgage Corp., 1.98%-6.26%, due 4/1/18-11/1/42, value $208,339,272, $1,592,289,383 Federal National Mortgage Association, 0%-6.50%, due 4/1/17-4/1/50, value $545,157,100 and $196,780,645 Government National Mortgage Association, 1.50%-10%, due 5/15/19-10/20/42, value $62,503,629) 0.26 800,000,000 800,000,000 Deutsche Bank Securities Inc. dated 10/31/12, due 11/1/12 in the amount of $180,001,400 (fully collateralized by $183,340,800 U.S. Treasury Notes, 0.38%, due 6/15/15, value $183,600,032) 0.28 180,000,000 180,000,000 Deutsche Bank Securities Inc. dated 10/31/12, due 11/1/12 in the amount of $225,002,000 (fully collateralized by $89,646,000 Federal National Mortgage Association, 1.25%, due 2/27/14, value $91,122,689 and $179,207,000 Resolution Funding Corp., 0%, due 10/15/20-10/15/29, value $138,377,833) 0.32 225,000,000 225,000,000 HSBC USA Inc. dated 10/31/12, due 11/1/12 in the amount of $225,001,563 (fully collateralized by $225,879,500 U.S. Treasury Notes, 0.25%-1.75%, due 3/31/14-9/30/16, value $229,500,645) 0.25 225,000,000 225,000,000 HSBC USA Inc. dated 10/31/12, due 11/1/12 in the amount of $505,003,647 (fully collateralized by $505,678,000 U.S. Treasury Notes, 0.13%-2.13%, due 7/31/14-12/31/15, value $515,103,760) 0.26 505,000,000 505,000,000 JPMorgan Chase & Co. dated 10/31/12, due 11/1/12 in the amount of $750,006,458 (fully collateralized by $758,371,000 Federal Home Loan Mortgage Corp., 5.50%, due 6/1/36, value $147,999,414 and $1,374,369,434 Federal National Mortgage Association, 2.50%-7.50%, due 12/1/13-11/1/42, value $617,002,898) 0.31 750,000,000 750,000,000 RBC Capital Markets dated 10/31/12, due 11/1/12 in the amount of $250,001,528 (fully collateralized by $250,271,700 U.S. Treasury Notes, 1.25%-1.38%, due 11/30/15-10/31/19, value $255,000,059) 0.22 250,000,000 250,000,000 RBC Capital Markets dated 10/31/12, due 11/1/12 in the amount of $250,001,667 (fully collateralized by $87,165,000 Federal Home Loan Bank, 0.50%-2.50%, due 5/28/14-10/29/27, value $88,157,124, $98,224,000 Federal Home Loan Mortgage Corp., 0%-3%, due 12/31/12-3/22/27, value $98,058,364 and $68,225,000 Federal National Mortgage Association, 0.30%-2%, due 2/13/15-6/14/32, value $68,788,435) 0.24 250,000,000 250,000,000 Royal Bank of Scotland dated 10/31/12, due 11/1/12 in the amount of $400,002,889 (fully collateralized by $389,175,000 U.S. Treasury Notes, 1.75%-4.25%, due 5/31/13-11/15/21, value $408,002,124) 0.26 400,000,000 400,000,000 Societe Generale dated 10/31/12, due 11/1/12 in the amount of $500,003,333 (fully collateralized by $237,267,000 U.S. Treasury Inflation Protected Securities, 1.13%, due 1/15/21, value $339,655,602 and $164,291,800 U.S. Treasury Notes, 2%, due 2/15/22, value $170,344,438) 0.24 500,000,000 500,000,000 Societe Generale dated 10/31/12, due 11/1/12 in the amount of $200,001,389 (fully collateralized by $188,796,000 Resolution Funding Corp., 0%, due 4/15/18-1/15/29, value $144,061,958 and $42,752,000 Tennessee Valley Authority, 5.38%-5.88%, due 4/1/36-4/1/56, value $59,938,111) 0.25 200,000,000 200,000,000 TD Securities (USA) LLC dated 10/31/12, due 11/1/12 in the amount of $1,030,007,153 (fully collateralized by $616,877,300 U.S. Treasury Inflation Protected Securities, 0.13%-3.88%, due 7/15/14-2/15/40, value $1,050,600,110) 0.25 1,030,000,000 1,030,000,000 Total Repurchase Agreements (cost $8,221,000,000) Total Investments (cost $18,377,493,029) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate securityinterest rate subject to periodic change. b The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. At October 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 18,377,493,029 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Government Prime Cash Management October 31, 2012 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies50.9% of Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank: 11/1/12 0.16 25,000,000 25,000,000 11/1/12 0.25 75,000,000 a 74,990,820 11/14/12 0.12 50,000,000 49,997,833 11/20/12 0.12 5,000,000 4,999,683 11/29/12 0.12 50,000,000 49,995,333 12/11/12 0.12 10,000,000 9,998,667 1/3/13 0.12 10,000,000 9,997,900 1/28/13 0.13 6,000,000 6,000,035 3/13/13 0.19 20,000,000 20,000,559 4/15/13 0.20 95,000,000 a 95,021,593 Federal Home Loan Bank: 11/1/12 0.23 150,000,000 a 149,973,623 11/2/12 0.12 102,000,000 101,999,660 11/7/12 0.12 525,000,000 524,989,417 11/9/12 0.16 25,000,000 24,999,111 11/16/12 0.12 92,440,000 92,435,378 11/28/12 0.10 120,000,000 119,991,450 12/5/12 0.15 390,000,000 389,944,750 12/12/12 0.17 84,975,000 84,958,548 12/14/12 0.13 155,000,000 154,975,200 12/24/12 0.09 91,230,000 91,217,912 12/28/12 0.12 68,085,000 68,072,470 1/23/13 0.13 16,000,000 15,995,205 3/27/13 0.15 100,000,000 99,938,356 Tennessee Valley Authority: 11/29/12 0.12 103,573,000 103,563,319 3/15/13 0.29 11,058,000 11,293,696 Total U.S. Government Agencies (cost $2,380,350,518) U.S. Treasury Bills6.6% 11/1/12 11/8/12 11/29/12 12/6/12 12/20/12 12/27/12 1/31/13 Total U.S. Treasury Bills (cost $308,945,075) U.S. Treasury Notes42.3% 11/15/12 11/15/12 11/30/12 12/17/12 12/31/12 1/31/13 4/1/13 4/30/13 4/30/13 6/17/13 Total U.S. Treasury Notes (cost $1,979,623,278) Total Investments (cost $4,668,918,871) % Cash and Receivables (Net) .2 % Net Assets % a Variable rate securityinterest rate subject to periodic change. At October 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS GOVERNMENT CASH MANAGEMENT FUNDS By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 19, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 19, 2012 By: /s/ James Windels James Windels Treasurer Date: December 19, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
